DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 9/11/2019 have been acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Status of Application
Claims 1-20 are pending. Claims 1, 14, and 17 are the independent claims. Claim 13 has been amended. This FINAL Office Action is in response to the “Amendments and Remarks” received on 3/1/2021.



Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 3/1/2021; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the rejection of Claim 13 under 35 U.S.C. § 112 (b), applicants “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections under 35 U.S.C. § 112 (b) have been withdrawn.
With respect to the rejection of Claim 2 under 35 U.S.C. § 101-Double Patenting, applicants “Amendment and Remarks” have been fully considered and were not persuasive. 
Applicant remarks “Applicant respectfully traverses the rejections and requests these rejections be held in abeyance until prosecution of the Instant Application has advanced to the point where the double patenting rejections are the sole remaining issues related to allowance or appeal” and the Office will keep the rejection of Claim 2 under 35 U.S.C. § 101-Double Patenting until such time.
With respect to the claim rejections of Claim 1-20 under 35 U.S.C. § 103, applicants “Amendment and Remarks” have been fully considered and are not persuasive.  
With respect to Claim 1: Applicant remarks “The cited references do not teach disclose, teach, or suggest "a controller configured to: ... automatically translate the chassis along the floor ... " and "automatically translate the print rail carriage along the print rail, independent of the translation of the chassis", as claimed”, and “Applicant 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, it remains the Office stance that the combination of both references render the claimed subject matter obvious.
First, Miller discloses controlling an autonomous vehicle around a location, periodically stopping the vehicle to verify its location, wherein the purpose of the device is to “The robotic machine moves about the worksite, lowering its marker into contact with the floor to mark various construction points, as defined by the BIM data. A difficulty encountered with such an arrangement is making a determination of the orientation of the robotic machine. That is, while the system will typically know the location of the machine, based on the location of the single target which it carries, the system has not been able to determine easily the orientation or heading of the machine. The heading of the machine is important for a number of reasons, including providing for the initial movement of the machine toward a construction point, or the initiation of the drawing of a line” [Miller, ¶ 0007]. 
From the mapped out rejection below, the remarks above, it remains the Office’s stance that Miller does not go into detail about the marker system on the robotic machine. Giusti, which is also a floor/ground marking system, further 
Applicant further remarks “Miller discloses a method for determining the orientation of a machine that is movable about a worksite in a building. Miller further discloses the method in which the machine carries a single target, the location of which is determined using a robotic total station. Miller does not teach a controller configured to independently translate a chassis along the floor, and also independently translate a print rail carriage. Giusti is directed to an apparatus to locate and mark the location of an underground utility, and more particularly to an apparatus and method to locate and mark the location of an underground utility on pavement or on ground from a vehicle while in motion. Specifically, Giusti similarly fails to teach a controller configured to independently translate a chassis along the floor, since the vehicle of Giusti is driven by a human. The other cited references fail to cure the deficiencies of Miller and Giusti. For at least this reason, the claims are patentable over the cited art” and the Office respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, it remains the Office stance that the combination of both references render the claimed subject matter obvious as mapped out below are stated above. 
It remains the Office’s stance that Miller clearly disclosed automatically controlling the robot vehicle to move the chassis along the floor, to mark the floor based, based on instruction, mark the floor with the printer system, and determine its locations as required by the claims, however Miller does not specifically state the exact details of print rails. Giusti was introduced to teach the known concepts of using print rails to fine tune markings on the ground, while a vehicle is being controlled in motion, and the print rail is being controlled, independently, as required.
Therefore the Office respectfully disagrees with applicants remarks and the rejection remain.
Applicant remarks “Giusti actually teaches the carriage is placed in position, then stops and applies a mark at one spot, then continues moving until it finds the next utility. This is further supported by the fact that Giusti teaches marking a utility with either a spike or paint. A spike is applied in one spot, and not while the vehicle is moving. Furthermore, Giusti only teaches a utility detector for detecting on position of a utility, not a starting and ending point which would be required for it paint a continuous line while in motion” and “As such, Giusti does not actually teach the claimed II automatically translate the print rail carriage along the print rail, independent of the translation of the chassis, in alignment with the floor coordinates, using the current location information 
Giusti clearly teaches placing spikes and marking with paint and states “simultaneously using paint symbols, continuous paint stripes, spikes or a combination. In an embodiment of the present invention, paint is applied through the template by activating an aerosol can of paint. It will be appreciated that a pressurized paint delivery system may also be used to apply paint through the template. It will be further appreciated that the invention may be configured so two or more utilities may be marked in succession using multiple symbol templates or multiple paint colors” [Giusti Col 4 lines 26-57] thus the Office respectfully disagrees and it remains the Office’s stance that Giusti clearly moves the vehicle while placing paint stripes in lines or templates and does not “stop” as argued.
Applicant finally remarks “Miller, Giusti, and the other cited references are distinctly silent regarding "automatically translate the chassis along the floor in alignment with the floor coordinates, using current location information received from a base station; automatically translate the print rail carriage along the print rail, independent of the translation of the chassis, in alignment with the floor coordinates, 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, it remains the Office stance that the combination of both references render the claimed subject matter obvious as mapped out below are stated above. 
It remains the Office’s stance that Miller clearly disclosed automatically controlling the robot vehicle to move the chassis along the floor, to mark the floor based, based on instruction, mark the floor with the printer system, and determine its locations as required by the claims, however Miller does not specifically state the exact details of print rails. Giusti was introduced to teach the known concepts of using print rails to fine tune markings on the ground, while a vehicle is being controlled in motion, and the print rail is being controlled, independently, as required. Therefore the Office respectfully disagrees with applicants remarks and the rejection remain.
With respect to Claim 6: Applicant remarks “The cited references do not teach that the rail platform moves between the retracted position and extended position when the device reaches a transition point on the construction instructions, as presently claimed” and the Office respectfully disagrees.
time to time. One way to make this assessment is to determine the location of the target 26 at two successive points in time as the machine 10 moves across the worksite floor” [Miller ¶ 0019] and “Various situations require that the orientation of the machine 10 be determined. When the robotic machine 10 is first turned on, the location of the machine is determined by the total station 12, but the orientation of the robotic machine 10 is unknown. It will be appreciated that the orientation of the robotic machine 10 is needed to determine the path to the starting point of the marking operation in which the pattern of lines and marks is made on the worksite floor. Additionally, the orientation of the robotic machine 10 may be needed when the robotic machine has deviated from the programmed forward direction, such as when it has moved off track due to an environmental interference, or after it has performed a turn under circumstances that leave the heading of the machine uncertain. Other situations may occur which make the precise heading of the robotic machine uncertain.” [Miller, ¶ 0020].
It remains the Office stance the Miller clearly disclose that at many points, the orientation must be recalculated, for example when transitioned from on to off, after a turn, when off course, and to do this, the robot can move between, to points, if necessary…Therefore the Office respectfully disagrees and it remains the Office’s stance that Miller clearly discloses the claimed subject matter, as mapped out and required.

It is the Office’s Stance that NO Official notice was taken or cited. The Office clearly stated that the terms “transition points” had no precise meaning in the specification or in the art, thus “transition points” as claimed was very broad and was being interpreted as any point. 

As applicant remarked, applicants own specification states “A transition point can comprise a location at which the marking path MP deviates from a linear section LS1 to a second linear section LS2 (or any other section) at an angle” and this language is so broad, using terms “can” and “any angle” as to what is a transition point and what is not a transition point has not metes and bounds, has no defined thresholds, thus the Office needed to clarify the record as to what is being interpreted as “transition points” and what the metes and bounds of these terms are. 
If there is a precise art known definition of a “transition point”, the Office will take this into consideration and move one, but there was not one found, and with no clear definition from applicant, and mere examples of what could be “transition points”, it is required by the Office to state how the claims are being interpreted and how terms are supported. 
It remains the Office stance that Office Note was proper, as it was merely an “Office Note” and needed for clarity and examination purposes. 
In addition, it remains the Office’s stance the Miller even clearly states the exact same transition points that applicant requires for recalculation of orientation in 
With respect to Claim 11: Applicant remarks “The cited references do not teach in response to the construction instructions comprising a curved marking, the controller is further configured to: translate the print rail carriage laterally along the print rail plane during linear translation of the chassis to transfer the curved marking to the floor as claimed” and the Office respectfully disagrees.
It remains the Office’s stance that Miller discloses a print rail and performing markings, however Miller does not specifically describe the print rail in detail. (However only making straight lines, seems to be a very limited interpretation of Miller) Giusti, which is also a marking apparatus for the ground with a printer, was introduced to teach “in response to the construction instructions comprising a curved marking, the controller is further configured to translate the print rail carriage laterally along the print rail plane during linear translation of the chassis to transfer the curved marking to floor” [Giusti, Col 10, lines 47-59]. Further, while Giusti never states curved lines, it becomes clear from the teachings of Giusti, that Giusti can paint continuous lines while moving, or even traffic lines, while moving,  which not all are traffic lines are straight and not all power lines are straight. Further Giusti states symbols can be painted on the ground, which it is hard to imagine symbols only being straight lines. Thus the Office respectfully disagrees that curved lines are not capable in the combination rejections as mapped out below.
Applicant remarks “The Office Action states "[w]hile Giusti does not specifically state 'curved instructions', Giusti does teach changing the length of the marks, and also 
Once again, it is the Office’s Stance that NO Official notice was taken or cited. The Office clearly stated “Office Note” that the terms “curved instructions” were not specifically stated, yet one of skill in the art, would understand that power lines are not 100% straight, nor are traffic lines… It was the Office’s stance that Giusti does teach changing the length of the marks, drawing symbols, traffic lines, and drawing continuous lines, and also that the printer carriage will follow the instructions to follow a wire, while the vehicle is in motion, making continuous lines, thus if the instructions (For the Giusti case, tracing an underground wire or such), the carriage would move left or right with the instructions, while the vehicle continued ahead. 
Another understanding from Giusti, almost any line would have curvature, since vehicles do not drive 100% straight and since wires are not 100% straight, thus some curve would be in the painted lines, symbols… This movement of both the vehicle, the rail, and the wire determining the instructions would cause curves in any continuous lines. Therefore, the Office respectfully disagrees with applicants remarks.
 Claim 14: Applicant remarks “The cited references do not teach disclose, teach, or suggest a controller configured to: receive construction instructions comprising floor markings defined by floor coordinates, wherein the construction instructions comprise a three-dimensional model; convert the three-dimensional model to floor coordinates; translate the chassis along the floor in alignment with the floor coordinates using distance measurement signals received from a base station; and transfer the floor markings to the floor during translation using the marking assembly as claimed” and more specifically that “Stathis is silent regarding a three-dimensional model: convert the three-dimensional model to ,floor coordinates” and the Office respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, It remains the Office’s stance that Stathis teaches “Further, Controller module 116 can generate a graphics representation of the virtual space and/or the multi-dimensional space and display such spaces in 2D or 3D on Display 126. When the virtual space and multi-dimensional space are shown simultaneously, either one can be shown as an overlay on the other” [Stathis, ¶ 0125] and “The software is geared to performing specific reading and writing construction tasks rapidly. The software mimics the look and feel of GPS systems that are utilized in automobiles or other vehicles for navigation. The user navigates within a CAD drawing that represents the building under 2D or 3D CAD drawings in real time. The software is used to navigate to and layout construction work from 2D or 3D CAD drawings in real time” [Stathis, ¶ 0331], thus the Office respectfully disagrees and it remains the Office stance that the cited references, in combination, clearly render the claimed subject matter obvious.
With respect to Claim 17: Applicant remarks “The cited references do not teach disclose, teach, or suggest a controller configured to: receive construction instructions comprising floor markings defined by floor coordinates, wherein the construction instructions comprise a three-dimensional model; convert the three-dimensional model to floor coordinates; translate the chassis along the floor in alignment with the floor coordinates using distance measurement signals received from a base station; and transfer the floor markings to the floor during translation using the marking assembly as claimed” and further “The cited references including Stathis do not disclose, teach or suggest, expressly or even impliedly '~from a computing device over the wireless interface, a controller configured to: receive construction instructions comprising floor markings defined by floor coordinates, wherein the construction instructions comprise a three-dimensional model: convert the three dimensional model to floor coordinates; translate the chassis along the floor in alignment with the floor coordinates using distance measurement signals received from a base station; and transfer the floor markings to the floor during translation using the marking assembly" and the Office respectfully disagrees.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, it remains the Office’s stance that all three references clearly demonstrate using wireless technology and further sending instructions to the robot, or print rail (Giusti) that include instructions on how to move the system along the ground (floor coordinates). Further Miller in paragraph 0018 states that the instructions are wireless and received in floor coordinates to lay lines on the floor. Therefore the Office respectfully disagrees and it remains the Office stance that the cited references, in combination, clearly render the claimed subject matter obvious.
With respect to Claims 14 and 17: Applicant remarks “The Office Action fails to articulate any reasoning or provide any rational underpinning to support a finding that each claim element merely performs the same function in combination as it does separately” and the Office respectfully disagrees.
It remains the Office’s stance that ALL of the claims have been properly mapped, addressed, considered and rejected within MPEP guidelines. 
Claims 14-16 recite features that have already been mapped to in the previous claims 1 and 3-13 rejections. Since Claims 14-16 are commiserate in scope to Claims 1 and 3-13, with many/most of the features being the same such as “a chassis configured to translate along a floor “or “a marking assembly mounted to the chassis, the marking assembly comprising at least a marking device that marks the floor”….the Office 
This was clearly stated in the previous Office Action “all limitations have been examined with respect to the device in claims 1 and 3-13. The device taught/disclosed in claims 14-16 can clearly perform as the device of claims 1 and 3-13. Therefore claims 14-16 are rejected under the same rationale”. 
Therefore the Office has already mapped out the limitations and stated the rationale for the rejections. Any limitation that was missing or not clear in the previously mapped out claims, was addressed, for example the “converting the three dimensional model to floor coordinates”, was not present in Claims 1 and 3-13, thus it must be addressed on record, as it was in the previous Office action. Therefore the Office respectfully disagrees with applicants remarks and it remains the Office’s stance that the rejection remains proper.  
Claims 17-18 recite features that have already been mapped to in the previous claims 1 and 3-13 rejections. Since Claims 17-18 are commiserate in scope to Claims 1 and 3-13, with many/most of the features being the same such as “a chassis configured to translate along a floor “or “a marking assembly mounted to the chassis, the marking assembly comprising at least a marking device that marks the floor”….the Office grouped the like claims and rejected them with the same prior art, same rational, and under the same heading. Since these claims are commiserate in scope, where mapped 
This was clearly stated in the previous Office Action “all limitations have been examined with respect to the device in claims 1 and 3-13. The device taught/disclosed in claims 17-18 can clearly perform as the device of claims 1 and 3-13. Therefore claims 17-18 are rejected under the same rationale”. 
Therefore the Office has already mapped out the limitations and stated the rationale for the rejections. Any limitation that was missing or not clear in the previously mapped out claims, was addressed, for example the “converting the three dimensional model to floor coordinates”, was not present in Claims 1 and 3-13, thus it must be addressed on record, as it was in the previous Office action. Therefore the Office respectfully disagrees with applicants remarks and it remains the Office’s stance that the rejection remains proper.  
Therefore the Office respectfully disagrees with applicants remarks.
With respect to Claims All Claims: Applicant remarks “The cited art does not disclose all of the claimed elements” and the Office respectfully disagrees. 
It remains the Office stance that the cited prior arts render the claims obvious as mapped out below and that all of the claims have been properly addressed, considered, mapped out, and rejected.
Applicant further remarks that the dependent claims are also allowable since they depend on allowable subject and the Office respectfully disagrees. It is the Office's 
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
	                                           FINAL Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims now contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). Each such limitation will be discussed in turn as follows:
Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, (f) paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.	
Claim 13 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 13 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 and US Patent 10,268,202. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications require the same key features in robotic control and floor marking.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1 and 3-13 are rejected under 35 USC 103 as being unpatentable over Miller (United States Patent Publication 2014/0277728) in view of Giusti et al. (United States Patent 7,372,247).
With respect to Claim 1: While Miller discloses “A device, comprising: a chassis configured to translate along a floor” [Miller, ¶ 0007, 0015, and 0017-0023]; 
“a marking assembly mounted to the chassis” [Miller, ¶ 0007, 0015, and 0017-0023]; 
“the print head configured to apply a floor marking to the floor” [Miller, ¶ 0007, 0015, and 0017-0023]; 
“a controller configured to: receive construction instructions comprising floor coordinates that define where floor markings should be applied to the floor” [Miller, ¶ 0007, 0015, and 0017-0023]; 

“automatically translate the chassis along the floor in alignment with the floor coordinates” [Miller, ¶ 0007, 0015, and 0017-0023]; 
“using current location information received from a base station” [Miller, ¶ 0007, 0015, and 0017-0023];
“using the current location information received from the base station” [Miller, ¶ 0007, 0015, and 0017-0023];
“and automatically transfer the floor markings to the floor during translation of the chassis using the marking assembly in combination with movement of the chassis” [Miller, ¶ 0007, 0015, and 0017-0023];
Miller does not go into detail about the marker system.
Giusti, which is also a ground marking system mounted on a vehicle teaches “the marking assembly comprising: a print rail mounted to the chassis” [Giusti, Col 3 lines 38-53, Col 5, lines 6-11,Col 7 lines 46-56 and Figure 1];
“a print rail carriage mounted to the print rail” [Giusti, Col 3 lines 38-53, Col 5, lines 6-11,Col 7 lines 46-56 and Figure 1]; 
“the print rail carriage configured to translate linearly along the print rail; and a print head mounted to the print rail carriage” [Giusti, Col 3 lines 38-53, Col 5, lines 6-11,Col 7 lines 46-56 and Figure 1];

“in alignment with the floor coordinates” [Giusti, Col 3 lines 38-53, Col 5, lines 6-11,Col 7 lines 46-56 and Figure 1],
“using the current location information received from the base station” [Giusti, Col 3 lines 38-53, Col 5, lines 6-11,Col 7 lines 46-56 and Figure 1];
“and automatically transfer the floor markings to the floor during translation of the chassis using the marking assembly in combination with movement of the chassis” [Giusti, Col 3 lines 38-53, Col 5, lines 6-11,Col 7 lines 46-56 and Figure 1].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Giusti into the invention of Miller to not only use an autonomous vehicle to mark a floor as Miller discloses but to also incorporate a printer cartridge that moves horizontally to the direction of travel for marking the ground as taught by Giusti with a motivation to provide a  “lateral range and positioning of the marking systems” [Giusti Col 5, lines 13-22]. Since the claimed invention is merely a combination of old, well known elements such as automated vehicle control and marking floors and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim 3: Miller discloses “The device according to claim 1, further comprising a wired or wireless module for receiving the construction instructions from a computing device” [Miller, ¶ 0007, 0015, and 0017-0023].
With respect to Claim 4: Miller discloses “The device according to claim 1, further comprising an optical prism mounted to the chassis that reflects signals from the base station” [Miller, ¶ 0007, 0015, and 0017-0023];
“the optical prism reflecting signals from the base station” [Miller, ¶ 0007, 0015, and 0017-0023]; 
“wherein the controller receives distance measurement signals from the base station that indicate a current location of the device” [Miller, ¶ 0007, 0015, and 0017-0023].
With respect to Claim 5: Miller discloses “The device according to claim 4, further comprising a rail platform disposed on the chassis” [Miller, ¶ 0007, 0015, and 0017-0023]; 
“the rail platform configured to translate the optical prism along a rail axis between a retracted position and an extended position” [Miller, ¶ 0007, 0015, and 0017-0023]; 
“the optical prism mounted to the rail platform and translating with movement of the rail platform” [Miller, ¶ 0007, 0015, and 0017-0023].
With respect to Claim 6: While Miller discloses “The device according to claim 5, wherein the controller is further configured to translate the rail platform between the retracted position and the extended position” [Miller, ¶ 0007, 0015, and 0017-0023];

It is the Office's stance that recalculating orientations at transition points, without any explanation of any well-known benefit or a new and unexpected result of transition points over other points is a mere design choice. Recalculating the orientation of a robot is well known and systems marking floors based on the robots orientations are also known; further by differentiating the claimed subject matter by an art known feature without reciting a new and unexpected result would be an obvious design choice and involves only routine skill in the art. Thus one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of choosing any point to recalculate the robots orientations and it would have been obvious and the design choice would have produced predictable results.
Office Note: The claims state “transition points”, however no precise meaning is given as to what is and what is not a transition point, thus the Office is interpreting this as any point.
With respect to Claim 7: While Miller discloses “The device according to claim 6, wherein the controller is further configured to: obtain a first distance measurement signal from the base station when the rail platform is in the retracted position” [Miller, ¶ 0007, 0015, and 0017-0023];]; 
“and a second distance measurement signal from the base station when the rail platform is in the extended position” [Miller, ¶ 0007, 0015, and 0017-0023]; 

With respect to Claim 8: While Miller discloses “The device according to claim 7, wherein the controller is further configured to: compare the current location to the floor coordinates; and adjust a direction of translation of the device if the comparison indicates a change in the direction of translation is required” [Miller, ¶ 0007, 0015, and 0017-0023].
With respect to Claims 9-10: While Miller discloses the vehicle marking the floor around a workspace, Miller does not specifically state a print rail.
Miller does not go into detail about the marker system.
Giusti, which is also a ground marking system mounted on a vehicle teaches “The device according to claim 1, wherein the print rail is mounted to the chassis on a print rail plane that is perpendicular to a chassis plane, the chassis plane being parallel with the floor” [Giusti, Col 3 lines 38-53, Col 5, lines 6-11, Col 7 lines 46-56 and Figure 1];
“The device according to claim 9, wherein the print rail carriage is configured to translate laterally along the print rail plane from a first end to a second end of the print rail” [Giusti, Col 3 lines 38-53, Col 5, lines 6-11,Col 7 lines 46-56 and Figure 1].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Giusti into the invention of Miller to not only use an autonomous vehicle to mark a floor 
With respect to Claims 11: While Miller discloses a print rail and performing markings, Miller does not specifically describe the print rail in detail.
 Giusti, which is also a marking apparatus for the ground with a printer, teaches “The device according to claim 10, wherein in response to the construction instructions comprising a curved marking, the controller is further configured to translate the print rail carriage laterally along the print rail plane during linear translation of the chassis to transfer the curved marking to floor” [Giusti, Col 10, lines 47-59].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Giusti into the invention of Miller to not only use a marker/paint system with fixed print rail to mark the floor as Miller discloses but to also incorporate a printer cartridge that moves horizontally to the direction of travel for marking the ground as taught by Giusti with a motivation to provide a  “lateral range and positioning of the 
Office Note: While Giusti does not specifically state “curved instructions”, Giusti does teach changing the length of the marks, and also that the carriage will follow the instructions, thus if the instructions (For the Giusti case, and underground wire or such), the carriage would move left or right with the instructions, while the vehicle continued ahead. This movement would cause curves in the lines. Therefore, it is the Office stance that Giusti would read on the claims, as currently presented.
With respect to Claim 12: Miller discloses “The device according to claim 1, further comprising: a motion sensor configured to determine movement of the chassis and provide determined movement of the chassis to the controller as motion input to fine tune a current location and/or direction of translation of the chassis along the floor” [Miller, ¶ 0007, 0015, and 0017-0023].
With respect to Claim 13: Miller discloses “The device of claim 12, wherein the motion sensor is further configured determine movement of the print rail carriage and provide input to the controller, to control movement of the print rail carriage independent of movement of the chassis” [Miller, ¶ 0007, 0015, and 0017-0023].
Claims 14-19 are rejected under 35 USC 103 as being unpatentable over Miller (United States Patent Publication 2014/0277728) in view of Giusti et al. (United States Patent 7,372,247) and in further view of Stathis (United States Patent Publication 2011/0043515).
With respect to Claims 14-16: all limitations have been examined with respect to the device in claims 1 and 3-13. The device taught/disclosed in claims 14-16 can clearly perform as the device of claims 1 and 3-13. Therefore claims 14-16 are rejected under the same rationale.
However, While Miller discloses using BIM data for the grid and point marking, Claims 1 and 3-13 do not mention 2D to 3D conversion. Stathis, which is also a mapping system, teaches “wherein the construction instructions comprise a three-dimensional model; convert the three-dimensional model to floor coordinates” [Stathis, ¶ 0103-0104, 0125, and 0331].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Stathis into the invention of Miller to not only use a marker/paint system with fixed print rail to mark the floor as Miller discloses but to also 3D and 2D coordinates as taught by Stathis with a motivation to provide a “to create dimensionally correct as-built” maps.  [Stathis, ¶ 0126]. Since the claimed invention is merely a combination of old, well known elements such as automated vehicle control and marking floors and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed 
With respect to Claims 17-18: all limitations have been examined with respect to the device in claims 1 and 3-13. The device taught/disclosed in claims 17-18 can clearly perform as the device of claims 1 and 3-13. Therefore claims 17-18 are rejected under the same rationale.
However, While Miller discloses using BIM data for the grid and point marking, Claims 1 and 3-13 do not mention 2D to 3D conversion. Stathis, which is also a mapping system, teaches “wherein the construction instructions comprise a three-dimensional model; convert the three-dimensional model to floor coordinates” [Stathis, ¶ 0103-0104, 0125, and 0331].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Stathis into the invention of Miller to not only use a marker/paint system with fixed print rail to mark the floor as Miller discloses but to also 3D and 2D coordinates as taught by Stathis with a motivation to provide a “to create dimensionally correct as-built” maps.  [Stathis, ¶ 0126]. Since the claimed invention is merely a combination of old, well known elements such as automated vehicle control and marking floors and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim 19: Miller discloses “The device of claim 17, wherein the three-dimensional model comprises at least one computer automated design (CAD) model and at least one transition point along a marking path” [Miller, ¶ 0007, 0015, and 0017-0023].
Claim 2 is rejected under 35 USC 103 as being unpatentable over Miller (United States Patent Publication 2014/0277728) in view of Giusti et al. (United States Patent 7,372,247) and in further view of Pfaff et al. (United States Patent Publication 2015/0285644).
With respect to Claim 2: While Miller discloses using wheels to guide the machine to desired locations, Mayfield does not state what types of wheels the system uses.
Pfaff, which is also an automated vehicle control system that works with marks on floors, teaches “The device according to claim 1, wherein the chassis comprises Omni-directional wheels for translating the device along the floor in an Omni-directional manner” [Pfaff, ¶ 0017].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Pfaff into the invention of Miller to not only use automatized vehicle with wheels to mark floors based on measured parameters as Miller discloses but to also use automated vehicle, with Mecanum wheels, to move about a room as taught by Pfaff with a motivation of “to provide a more flexible operation of an automated guided vehicle” [Pfaff, ¶ 0003]. Since the claimed invention is merely a combination of old, well known elements such as automated vehicle control to .
Claim 20 is rejected under 35 USC 103 as being unpatentable over Miller (United States Patent Publication 2014/0277728) in view of Giusti et al. (United States Patent 7,372,247) and in further view of Fudala (United States Patent Publication 2011/0172870).
With respect to Claim 20: While Miller discloses using a marker to mark the floor, Miller does not specifically state other types of markers that can be used.
Fudala, which is also a vehicle control system that marks floors teaches “The device of claim 17, wherein the print head is aligned with a marking path prior to transferring the floor markings to the floor, independent of a centerline of the chassis; and wherein the print head produces etch marks on the floor” [Fudala, Abstract and ¶ 0013, 0030].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Fudala into the invention of Miller to not only mark the floors with a marker as Miller discloses but to also use other means, such as etching a floor at taught by Fudala with a motivation of creating a more robust system that will not wash off and further “for future reference” [Fudala, ¶ 0013]. Since the claimed invention is 
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669